UNITED STATES DEPARTMENT OF EDUCATION

o

z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OCT

- 2

2003

Daniel W . Morse, Esq .
Disability Law Center
205 North 400 West
Salt Lake City, Utah 84103
Dear Mr . Morse :
This is in response to your letter requesting clarification from the Office of Special
Education Programs (OSEP) . You ask the following questions :
1) Does Utah [State Board of Education Special Education] Rule 111 .1 .10
(2001) violate Part B of the IDEA [Individuals With Disabilities Education
Act] by allowing LEAs [local education agencies] to write services required
under IDEA on a Section 504 plan instead of an IEP (individualized
education program] .
2) More generally, can LEA compliance with Section 504 substitute for
compliance with Part B of the IDEA?
You ask these questions in the context of whether accommodations for a student
with disabilities can be listed solely on a Section 504 plan and not on the child's
IEP .
The Part B regulations implementing the IDEA require that a State have on file
with the Secretary policies and procedures approved by the Secretary that
demonstrate that the State has in effect policies and procedures to ensure that it
meets the conditions in §§300 .121-156 of the Part B regulations (§300 .110(a)) .
Given that Rule 111 .1 .10 of Utah's State Board of Education Rules of June 2000 is
a change to the policies and procedures Utah currently has on file with the
Secretary, the Monitoring and State Improvement Planning Division (MSIP) of
OSEP is currently reviewing the change in Utah's rule for consistency with Part
B.
In response to your questions, it is important to contrast the requirements of
Section 504 and the IDEA that apply to elementary and secondary students with
disabilities . Section 504 prohibits discrimination based on disability in programs
or activities receiving federal financial assistance . For elementary and secondary
school students, the Section 504 regulations require that a free appropriate
public education (FAPE), as defined in the regulations, be provided to students
400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
www .ed .go v
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Daniel W . Morse, Esq .
with disabilities in the recipient's jurisdiction . The Section 504 regulations at 34
CFR §1 04 .33(b)(2) specifically set out that the implementation of an IEP
developed in accordance with the IDEA is one means of meeting the requirement
for FAPE contained in the Section 504 regulations . Therefore, many school
districts develop and implement IEPs in accordance with the IDEA, to meet both
the Section 504 and IDEA requirements for elementary and secondary students
with disabilities who are covered under both statutes .
The IDEA and its regulations also require that States and school districts make
FAPE available to eligible elementary and secondary students with disabilities
and set out specific requirements for the development and content of students'
IEPs . The IDEA regulations do not permit a Section 504 plan to substitute for an
IEP . While this does not mean that an IEP cannot contain information or
services that were previously a part of the student's Section 504 plan, a Section
504 plan that does not meet the specific IEP requirements of the IDEA may not
be used to substitute for an IEP .
If this office can be of further assistance do not hesitate to contact Sheila
Freedman at (202) 205-9055 or Dale King at (202) 260-1156 .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc:

Karl Wilson, USOE Director of At Risk and Special Education Services
Brenda Broadbent, USOE State and Federal Compliance Officer

